DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5-6, 10, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 5 recites the limitation “a reference value” in line 2 as well as “5 at 99% RH, 10 at 99.5% RH, 50 at 99.9% RH, 100 at 99.95% RH, 500 at 99.99% RH” in lines 4-5.  It is unknown how these different values are calculated in relation to the reference value of 1.  It is also unknown what these different values are associated with.
Claim 10 recites the limitation “one biocidal agent or safener product” in line 2.  It is unclear if this refers to “a biocidal agent and a safener product” recited in Claims 9, lines 2-3 or to an entirely different biocidal agent or safener product.  For purposes of 
Claim 14 recites the limitation “the circulation storage” in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Clarification is required.
Claim 6 is rejected as being dependent on a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Grumann GB 1426917 (cited on Information Disclosure Statement filed May 14, 2020).
Regarding Claim 1, Grumann discloses a method of preserving plant products comprising storing the plant products in a closed chamber with an atmosphere whose relative humidity is between 80-100% (‘917, Page 2, lines 44-62), which overlaps the claimed relative humidity range of equal to or greater than 99%.  The atmosphere is moistened with water vapor at room temperature until saturation of air (‘917, Page 10, lines 33-41).  Prior art which teaches a range overlapping or touching the claimed range anticipates if the prior art range discloses the claimed range with sufficient specificity (MPEP § 2131.03.II.).  In this instance, the disclosed relative humidity of between 80-100% does not provide the claimed humidity range of equal to or greater than 99%.  However, Grumann teaches attaining the desired relative humidity in the chamber by controlling the temperature of the water involved in the evaporative cooling relative to the air temperature in the camber (‘917, Page 13, lines 36p-62).  It would have been obvious to one of ordinary skill in the art at the time of the invention to adjust the relative humidity of Grumann to be greater than 99% since Grumann establishes that controlling humidity at a value slightly lower than 100 percent decreases mold development without causing an unacceptable amount of dessication (‘917, Page 13, lines 97-105).
Regarding Claim 3, Grumann discloses the atmosphere having a relative humidity between 80-100% (‘917, Page 2, lines 44-62), which overlaps the claimed relative humidity range of greater than 99.5%.  Prior art which teaches a range overlapping or touching the claimed range anticipates if the prior art range discloses the 
Regarding Claim 4, applicant discloses reducing the physiological development of the plant products by slowing down over time to inhibit the phenomena associated with aging such as scalding of pomaceous, germination of tubers, loss of weight of plant products by using a very high RH to better preserve the plants (Specification, Page 5, lines 20-27).  Since Grumann reads on the claimed high relative humidity levels as discussed in the rejection of Claim 1 above, Grumann necessarily reads on the limitations “wherein the preservation is carried out by slowdown of the physiological development of the plant products thus inhibiting a phenomena associated with aging which includes scalding, germination, or weight loss.”
Regarding Claim 5, Grumann discloses physiological slowdown to occur since applicant discloses reducing the physiological development of plant products by slowing down over time to inhibit the phenomena associated with aging such as scalding of pomaceous, germination of tubers, loss of weight of plant products by using a very high 
Further regarding Claim 5, it is noted that it is unknown what the limitations “relative to a reference value 1 at 95% relative humidity of the atmosphere varies as follows: 5 at 99% RH, 10 at 99.5% RH, 50 at 99.9% RH, 100 at 99.95% RH, 500 at 99.99% RH” means or how to calculate these values.
Regarding Claim 6, Grumann discloses a storage temperature of the plant products being 8°C (‘917, Page 6, lines 13-31), which falls within the claimed storage temperature range of between 1 and 20°C.  In the case where the claimed storage temperature range encompasses a storage temperature disclosed by the prior art, a prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).  Grumann teaches that there was known utility in storing plant products within the claimed storage temperature range for extended periods of time without damaging the plant products.
Regarding Claim 8, Grumann discloses the plant products being fruits or vegetables (‘917, Page 2, lines 127-128) (‘917, Page 3, lines 1-9).
Claims 2, 7, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Grumann GB 1426917 (cited on Information Disclosure Statement filed May 14, 2020) as applied to claim 1 above in view of Ottersbach et al. US 2005/0000916.
Regarding Claim 2, Grumann discloses bringing the atmosphere into contact with an aqueous stream by circulation (‘917, Page 10, lines 99-130) in a chamber (‘917, Page 11, lines 72-101).
Grumann is silent regarding the contact between the aqueous stream and the atmosphere in a packing of Raschig rings or Pall rings.
Ottersbach et al. discloses a method of preserving food or drinks by sterilization (‘916, Paragraphs [0029] and [0031]) wherein an aqueous stream circulates within a packing of Raschig rings or Pall rings (‘916, Paragraph [0021]).
Both Grumann and Ottersbach et al. are directed towards the same field of endeavor of methods of preserving items by sterilization.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Grumann and bring the aqueous stream and the atmosphere into contact with one another in a packing of Raschig rings or Pall rings as taught by Ottersbach et al. since Ottersbach et al. teaches it was known in the art to utilize Raschig rings or Rapll rings in a column tray (‘916, Paragraph [0021]).
Regarding Claim 7, Grumann discloses maintaining the air temperature in the enclosed chamber space between -2°C  and 15°C (‘917, Page 2, lines 44-62) and the aqueous stream having a temperature 2°C to 20°C higher than the temperature of the storage chamber (‘917, Page 10, lines 99-110), which encompasses an aqueous stream temperature of between 0°C and 18°C (-2°C+2°C to -2°C + 20°C), which falls within the claimed aqueous stream temperature range of between 0°C and 20°C.  In the case where the claimed ranges overlaps ranges disclosed by the prior art, a prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).
Regarding Claim 14, Grumann discloses collecting the aqueous stream resulting from the contacting step and regenerating the aqueous stream resulting from the contacting step during which the aqueous stream is brought into contact with a flow of air outside a circulation storage in an external packing wherein the aqueous stream is ten reused in the contacting step (‘917, Page 13, lines 120-130) (‘917, Page 14, lines 75-90).
Regarding Claim 15, Grumann discloses measuring the humidity in the atmosphere wherein a flow rate of the atmosphere at the contacting step is set to at least depend on the measured humidity (’917, Page 14, lines 97-106 and 123-130).
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Grumann GB 1426917 (cited on Information Disclosure Statement filed May 14, 2020) as applied to claim 1 above in view of Sardo US 2016/0030615.
Regarding Claim 9, Grumann is silent regarding evaporating a composition comprising a biocidal agent.
Sardo discloses a method of preserving plant products in an increased humidity closed chamber (room) (‘615, Paragraphs [0003]-[0004]).  Sardo further discloses evaporating a composition comprising a biocidal agent (‘615, Paragraphs [0014] and [0016]).
Both Grumann and Sardo are directed towards the same field of endeavor of methods of preserving plant products in a closed chamber having an increased relative humidity.  It would have been obvious to one of ordinary skill in the art to modify the 
Regarding Claim 10, Sardo discloses the composition comprising clove oil (‘615, Claim 3) or mint oil (‘615, Paragraph [0015]).
Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Grumann GB 1426917 (cited on Information Disclosure Statement filed May 14, 2020) in view of Ottersbach et al. US 2005/0000916 as applied to claim 2 above in view of Roe et al. US 4,817,391.
Regarding Claims 11-12, Grumann modified with Ottersbach et al. is silent regarding the aqueous stream comprising an agent of sodium or potassium hydroxide for neutralization of CO2 in the atmosphere.
Roe et al. discloses a method of preserving plant products in a controlled atmosphere (‘391, Column 1, lines 6-12).  Roe et al. further discloses removing carbon dioxide that is harmful to produce using scrubbers that uses sodium or potassium hydroxide solutions to absorb the carbon dioxide (‘391, Column 1, lines 52-61).
Both Grumann and Roe et al. are directed towards the same field of endeavor of methods of preserving plant products in a controlled atmosphere.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Grumann and incorporate into the aqueous stream an agent of sodium or potassium hydroxide to neutralize CO2
Regarding Claim 13, Roe et al. discloses removing ethylene gas from the atmosphere (‘391, Column 2, lines 17-23) and using a scrubber containing sodium or potassium hydroxide to remove waste products (‘391, Column 1, lines 48-57).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Grumann GB 1426917 (cited on Information Disclosure Statement filed May 14, 2020) in view of Ottersbach et al. US 2005/0000916 as applied to claim 1 above in view of Gomez et al. US 2013/0178145.
Regarding Claim 16, Grumann modified with Ottersbach et al. is silent regarding measuring the parameter of the concentration of CO2 in the atmosphere wherein the flow rate of the aqueous stream at the contacting step and/or the air flow outside a regeneration step is based on the parameter of the concentration of CO2.
Gomez et al. discloses a method of preserving plant products (fruits or vegetables) (‘145, Paragraphs [0002]-[0004]) comprising a carbon dioxide scrubber (‘145, Paragraph [0002]) wherein sensors included in the produce storage area controls the flow of air between the outside atmosphere and the plenum area based on the CO2 content in the plenum area (‘145, Paragraph [0038]).
Both Grumann and Gomez et al. are directed towards the same field of endeavor of methods of preserving plant products in a closed chamber.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Grumann and measure the concentration of CO2 in the atmosphere wherein the air flow outside a regeneration step is based on the CO2 concentration as taught by Gomez et al. in order to control the CO2 concentration of the closed chamber.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq.
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 9-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-4, 10, 12, and 24-32 of copending Application No. 16/312,260 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because art that reads on Claims 1-4, 10, 12, and 24-32 of the copending ‘260 application also reads on Claims 1 and 9-10 of the instant application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1 and 9-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1, 8-11, and 23-32 of copending Application No. 16/312,270 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because art that reads on Claims 1, 8-11, and 23-32 of the copending ‘270 application also reads on Claims 1 and 9-10 of the instant application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Examiner notes that the previous Claim Objections have been withdrawn in view of the amendments.
Applicant's arguments filed March 3, 2022 have been fully considered but they are not persuasive.
Applicant argues on Pages 4-5 of the Remarks with respect to the rejections of Claims 5-6 to 35 USC 112(a) that the features recited in Claim 5 rely on the slowdown of the physiological development of plant products by applying high humidity at room temperature and pointes to Paragraphs [0180]-[0185] of Publication No. US 2020/0352183 that shows examples showing how high humid environment slows down the metabolism of plants and allegedly provides quantitative relationship between the relative humidity and the slowdown rate of metabolism such that a person having ordinary skill in the art arrives at the features of Claim 5 without undue experimentation.  Applicant continues that a basic metabolism reaction is inhibited at high humid environment and that the metabolism involves uptake of oxygen and the release of water and that the storage environment is saturated in water and the release of water by the plant product is inhibited.  Applicant further provides a metabolism rate expressed by a relationship that metabolism rate = 100 – RH/100 where RH designates the Relative Humidity and that if RH = 100% rate =0; at RH = 99.95% rate = 0.005, at RH = 99.9% rate = 0.001, at RH = 99% rate = 0.01, at RH = 95% rate = 0.05 and that if RH is 
Examiner notes that the rejection of Claim 5 under 35 USC 112(a) has been withdrawn.  The claimed values in relation to the claimed relative humidity values were disclosed at the time of filing (Specification, Page 16, lines 19-24).  However, it is noted that Claim 5 is still rejected under 35 USC 112(b) as being unclear.  It is unknown how the different values recited in Claim 5 are calculated in relation to the reference value of 1.  It is also unknown what these different values are associated with.  Applicant discloses a respiration reaction of sugar + oxygen yields carbon dioxide and water and discloses that the reaction gives a variation in the inhibition of metabolism relative to a reference value 1 at 95% relative humidity (Specification, Page 16, lines 18-24).  However, it is unknown how application calculates the values relative to the reference value 1 at different relative humidities.  It is also unknown what the value of the inhibition of metabolism relative to the reference value 1 signifies.  Therefore, the rejection of Claim 5 under 35 USC 112(b) has been maintained.
Applicant argues on Pages 5-6 of the Remarks with respect to the rejections of Claim 2 to 35 USC 112(b) that “a packing” is a known term in the art and cites to Schaschke that describes a packing as small objects are used in packed columns and packed beds that provides a high surface area per unit volume allowing contact between a rising vapour or gas with a descending liquid using rings that are arranged in packed columns to allow passage of liquid and vapour and offer a lower pressure drop 
Examiner notes that applicant’s showing that the term “packing” is clear in view of the description provided by Schaschke is sufficient to establish that the claimed term “packing” is clear in the art.  The rejection of Claim 2 to 35 USC 112(b) has been withdrawn.
Applicant argues on Page 6 of the Remarks with respect to the rejection of Claim 5 to 35 USC 112(b) that the limitation “a reference value” is not indefinite.
Examiner maintains that it is unknown how the values “5 at 99% RH, 10 at 99.5% RH, 50 at 99.9% RH, 100 at 99.95% RH, 500 at 99.99% RH” are calculated in relation to the reference value of 1.  It is also unknown what these different values are associated with.  It is unknown how the different values recited in Claim 5 are calculated in relation to the reference value of 1.  It is also unknown what these different values are associated with.  Applicant discloses a respiration reaction of sugar + oxygen yields carbon dioxide and water and discloses that the reaction gives a variation in the inhibition of metabolism relative to a reference value 1 at 95% relative humidity (Specification, Page 16, lines 18-24).  However, it is unknown how application calculates the values relative to the reference value 1 at different relative humidities.  It is also unknown what the value of the inhibition of metabolism relative to the reference value 1 signifies.  Therefore, the rejection of Claim 5 under 35 USC 112(b) has been maintained.
Applicant argues on Pages 6-7 of the Remarks with respect to the rejections under 35 USC 103(a) that Grumman discloses a storage under a reduced pressure to 
Examiner argues that Grumann discloses a method of preserving plant products comprising storing the plant products in a closed chamber with an atmosphere whose relative humidity is between 80-100% (‘917, Page 2, lines 44-62), which overlaps the claimed relative humidity range of equal to or greater than 99% and wherein the selected pressures, temperatures, and humidity is selected with respect to the particular matter to be preserved (‘917, Page 2, lines 44-62).  Grumman teaches an embodiment of a relative humidity of 100% in a closed chamber.  Tiana Morgan’s “What is Relative Humidity, Absolute Humidity and Dew Point?” (<https://www.air-solutions.co.nz/news/2014/11/26/what-is-relative-humidity-absolute-humidity-and-dew-
Applicant argues on Page 8 of the Remarks with respect to the Double Patenting rejections of Claims 1 and 9-10 that the claims of application 16/312,260 relate to treatment of vegetable or fruit product with at least one safener product and treating the atmosphere of a storage of vegetable products by contacting the atmosphere with a liquid flow of a liquid by circulation in a packing wherein the liquid comprises at least one volatile safener product.  Applicant contends that there is no recitation in the claims of either application suggesting “storing the plant products in a closed chamber with an 
Examiner argues that Claim 1 of the instant application recites embodiments that encompasses a relative humidity equal to or greater than 99% and less than 100%, which encompasses the step of treating by performing evaporation as recited in Claim 1 of the ‘260 copending application.  Both Claims 1 and 9-10 of the instant application and Claim 1 of the ‘260 copending application recite evaporating a composition using a biocidal agent and a safener product.  Therefore, Claims 1-4, 10, 12, and 24-32 of copending Application No. 16/312,260 and Claims 1 and 9-10 of the instant application are obvious variants of one another.  It is noted that the Double Patenting rejections are provisional and are subject to further evaluation based upon any further amendments to the instant application and/or to the ‘260 copending application.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Omasa US 2008/0050471 discloses a magnetic material used as an insert in the form of a Raschig ring having a bactericidal compound surface layer (‘471, Paragraph [0124]).
Healey et al. US 4,670,278 discloses a condensate stream that passes to the top of an absorption column which is packed with glass Raschig rings (‘278, Column 3, lines 40-59).
Wistreich et al. US 3,875,314 discloses a contact tower that controls the temperature of smaller tubings which are packed with contact members such as Raschig rings (‘314, Column 3, lines 4-14).
Stork et al. US 2017/0292084 discloses distillation columns having arranged packagings such as Raschig rings (‘084, Paragraph [0064]).
Atkins et al. US 2017/0022447 discloses a counter current column packed with a structured packing material such as Raschig rings to increase the flow path for the liquid flowing through the column (‘447, Paragraph [0092]).
Fantappie US 2011/0268845 discloses packing materials such as raschig rings used to create a dispersed flow to enhance contact and solubilization of CO2 in water (‘845, Paragraph [0082]).
Zavrel et al. US 2016/0007640 discloses a stirred tank reactor allowing gas transfer through packings for increase mass transfer such as Raschig rings (‘640, Paragraph [0034]).
Jallais et al. US 2009/0291177 discloses water and beverages treated with a column using a bulk packing of Raschig rings made of stainless steel (‘177, Paragraphs [0046]-[0047]).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICSON M LACHICA whose telephone number is (571)270-0278. The examiner can normally be reached M-F, 8:30am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/ERICSON M LACHICA/Examiner, Art Unit 1792